Citation Nr: 9918622	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  94-43 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the amended amount of $8,198.46, plus 
interest.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The appellant served on active duty from August 1957 to 
August 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Committee found that the 
appellant's actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.

The appellant requested and was scheduled for a hearing 
before a traveling member of the Board in December 1996; 
however, he failed to appear for this hearing.

The case was previously before the Board in March 1997, when 
it was remanded for an accounting and for readjudication of 
the Committee's bad faith determination in light of recent 
judicial precedent, see Richards v. Brown, 9 Vet. App. 255 
(1996), applicable to the adjudication of bad faith cases.  
The RO undertook the requested development and in a subsequent 
decision, issued in August 1997 by supplemental statement of 
the case, the Committee again determined that collection of 
the outstanding indebtedness was precluded because of the 
appellant's bad faith.  

In March 1998 the Board, having found no bad faith on the 
part of the appellant, again remanded the case to obtain 
additional evidence and for consideration of waiver of 
recovery of loan guaranty indebtedness under the standard of 
equity and good conscience.  In December 1998, the Committee 
concluded that collection of the outstanding indebtedness, 
plus accrued interest thereon, would not be against the 
principle of equity and good conscience.  Accordingly, the 
case has been returned to the Board for further appellate 
review of the waiver claim.  



FINDINGS OF FACT

1.  In November 1985, the appellant and his nephew assumed a 
VA loan on property located in Lynn Haven, Florida.

2.  A notice of default was received by VA in March 1992, 
which noted that the first uncured default was on December 1, 
1991. 

3.  The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and the 
resulting deficiency of $14,109.10 was charged to the 
appellant.

4.  VA subsequently resold the property, and the deficiency 
was adjusted to reflect the gain on the resale, and the 
resulting amended deficiency of $8, 198.46 was charged to the 
appellant.

5.  The appellant was at fault in the creation of the debt.

6.  VA is not at fault in the creation of the indebtedness.

7.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

8.  Failure to make restitution would result in unfair gain to 
the veteran-debtor.

9.  The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

10.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus interest 
thereon, would be productive of undue financial hardship or 
otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for VA guaranteed loan.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant and others, including his nephew, assumed a VA 
loan on property located in Lynn Haven, Florida, in November 
1985 for investment purposes.  The payment schedule was as 
follows:  $312.87 per month from November 1985 to October 
1986, $336.34 per month from November 1986 to October 1987, 
and $361.56 per month from November 1987 to 2012 (300 
payments).  The property was a triplex house that could 
accommodate one to three families.  

In March 1992, the mortgage holder informed VA that monthly 
mortgage payments had not been made since December 1, 1991.  
At that time, the monthly mortgage payment was $361.56 per 
month, plus tax and insurance, for a total of $406.57.  The 
mortgage holder attributed the default to the tenant's 
temporary loss of employment and reduced income caused by 
alternative employment in a lower paying job. 

VA wrote to the appellant in June 1992 and advised him of 
alternatives to foreclosure, including contacting the lender 
to arrange a payment plan, selling the property and contacting 
VA for assistance.  These letters were returned as 
undeliverable.

Mortgage foreclosure proceedings were thereafter initiated 
and the property was sold at a foreclosure sale on April 5, 
1993.  The holder was the successful bidder at the 
foreclosure sale.  Following the sale, title to the property 
was conveyed by the holder to VA.  The appellant's tenants 
were evicted from the property in May 1993.  The tenants were 
under lease from April 1993 to April 1994 paying $350.00 per 
month in rent.

In July 1993, VA paid the holder's loan guaranty claim, and 
the related loss to the government, in the amount of 
$14,109.10, was charged as a debt to the appellant.  See 
Advice Regarding Indebtedness of Obligors on Guaranteed or 
Insured Loans, VA Form 26-1833, dated July 27, 1993.  

The appellant submitted a claim for waiver of recovery of 
loan guaranty indebtedness to the RO in April 1994.  In 
support of his claim, he stated that the default in December 
1991 was attributable to the graduated nature of the loan 
obligation and difficulty in renting the property.  
Specifically, he stated that "the amount of monthly payment 
very quickly exceeded the amount people in the area could 
afford."  He further indicated that efforts to sell the 
property and refinance at a lower interest rate were 
unsuccessful.  He and his wife were also reportedly 
unemployed for an extended period of time in 1990, and his 
wife was still unemployed.  

In June 1994, the Committee found that the appellant's 
actions leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.  The 
appellant appealed this decision to the Board.

In August 1994, the appellant provided a copy of a Century 21 
real estate agreement showing that the subject property was 
listed for sale beginning in November 1991, through at least 
April 1992.  The appellant also submitted a copy of a 
September 1991 letter written by his nephew to the lender.  
His nephew indicated that the property was rented; however, 
because of the high interest rate, he carried a large 
negative cash flow.  He also stated that he was experiencing 
employment problems and encountered difficulties in 
attempting the sell or refinance the property.  Finally, he 
requested a modification agreement to reduce the current note 
rate, as well as any other compromise acceptable to the 
lender.  

The appellant further provided a copy of a November 1991 
letter written by his nephew to VA containing similar 
information and indicating that he wanted to work with VA and 
the lender to reach an acceptable agreement.  VA responded in 
December 1991 that it was unable to identify any materials 
with the loan records of any veteran or other borrower, and 
requested additional information from the appellant's nephew.

In his August 1994 notice of disagreement, the appellant 
reported that he and his nephew were partners in the 
investment and that he was fully aware of the letters written 
by his nephew to the lender and VA.

The mortgage holder filed a supplemental claim on the VA's 
loan guaranty that was paid in September 1994.  This amount, 
$1,438.75, was charged to the appellant.  See Advice 
Regarding Indebtedness of Obligors on Guaranteed or Insured 
Loans, VA Form 1833, dated October 4, 1994.  The total 
indebtedness was later credited $7,349.39 following VA's 
resale of the property, resulting in an outstanding debt of 
$8,198.46.  See Advice Regarding Indebtedness of Obligors on 
Guaranteed or Insured Loans (Amended), VA Form 26-1833, dated 
April 18, 1997.

The RO wrote to the appellant in April 1997 and June 1998 and 
requested that he complete and return a current financial 
status report (FSR).  He did not respond.


II.  Legal Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Furthermore, the Board 
finds that the appellant's claim has been adequately 
developed for appellate purposes by the RO, and no additional 
development is warranted at this time.

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (1998).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the appellant was at fault in the creation of 
the loan guaranty indebtedness.  As indicated above, he 
defaulted on his mortgage payment in December 1991 and this 
default was never cured.  The record reflects that his default 
was primarily attributable to the graduated nature of the loan 
obligation and difficulty in renting the property.  The 
appellant and his wife were also reportedly unemployed for an 
extended period of time in 1990.  Although unfortunate, such 
factors do not lessen the appellant's responsibility for his 
legal obligations nor do they mitigate his failure to meet his 
obligations.  Clearly, his actions contributed to the default 
and resulting indebtedness.

Although the appellant attempted to sell the property and 
refinance the loan at a lower interest rate, he made no 
further contact with the lender or VA following the default 
and efforts to contact him by letter in June 1992 were 
unsuccessful.  He apparently moved and provided no forwarding 
address.  Even more persuasive, he was able to rent the 
property subsequent to the default and apparently chose to 
apply these funds to other financial obligations.  A finding 
of fault under the standard of equity and good conscience does 
not require malice aforethought or bad faith.  The Board only 
needs to find that the appellant's actions that were within 
his control caused or contributed to the default.  Thus, the 
default in this case is shown to have been caused by the 
actions of the appellant within his control for which he was 
legally responsible.  He has not presented evidence that would 
relieve him of responsibility for the circumstances that led 
to the default and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  VA cooperated 
with the lending institution.  Foreclosure appears to have 
been accomplished with minimal delay.  

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the appellant submitted an FSR in June 
1994, which reflected that he was 54 years old and employed 
making $1952.00 per month.  His wife also baby sat on 
occasion for $40.00 a week.  Total assets amounted to 
$6,100.00.  His family's monthly expenses were $2,298.00, or 
$246.00 over his monthly income.  Outstanding debts on 
various installment contracts totaled $10,664.00.  The 
appellant made payments amounting to $662.99 per month, with 
$3,182.00 reportedly past due.  

Efforts undertaken by the RO to obtain additional information 
concerning the appellant's current financial status have 
proven entirely unsuccessful.  The evidence on file reflects 
that in April 1997, and again in June 1998, the RO sent a 
development letter requesting this information.  However, as 
of the date of this decision, the appellant has not responded 
to this request and it is not shown by the record that he has 
apprised the VA of a change-of-address other than the one he 
provided at the time he submitted his Substantive Appeal in 
November 1994, to which these development letters were 
mailed.  See Hyson v. Brown, 5 Vet. App. 262 (1993) (the 
burden is on the appellant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find him").

As the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) has noted in 
another context, the duty to assist is not a one-way street, 
and, if an appellant wishes help, he cannot passively wait 
for it while withholding information that is essential to 
obtaining evidence necessary to deciding his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Further action without 
response or assistance from the appellant is unwarranted.  

Thus, in view of the appellant's apparent lack of 
cooperation, the Board finds that any contentions concerning 
his inability to pay the indebtedness without hardship, even 
if believed, without more recent corroborating financial or 
employment information, are insufficient to show that he will 
be denied the basic necessities of life as a result of 
collection of the outstanding indebtedness and therefore, the 
assertion of undue hardship is not dispositive to the outcome 
of this case.  

Regardless, the appellant's reported installment debts are 
scheduled to be satisfied as of the date of this decision, 
and if not, could be satisfied within a reasonable period of 
time.  The expected retirement of these debts given the 
amounts then owed in 1994 and the time which has elapsed 
since the creation of those debts, should have enabled the 
appellant to reduce his overall liability of monthly income 
to expenses, thus providing a positive monthly balance.  In 
any case, even if he has not in fact been able to maintain a 
positive monthly balance of income to expenses in the years 
that followed, his lack of cooperation in providing more 
recent and detailed information concerning his financial 
status prevents the Board from basing its decision on any 
other factors.  The fact that he may have incurred additional 
installment debt obligations without a real ability to afford 
such expenses will not excuse repayment of the debt owed to 
the Government.  His age and past employment would indicate 
the ability to enable him to pay off this debt without 
financial hardship.

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loans 
guaranty to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  The appellant rented the property 
following his default and retained the rental proceeds.  He 
was unjustly enriched to the extent that he had benefit of 
these funds without the cost of a mortgage payment.  Failure 
to make restitution, therefore, would result in unjust 
enrichment of the debtor in this case.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the appellant relinquishing a 
valuable right or incurring a legal obligation, the appellant 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $8,198.46, plus all 
accrued interest, would not be against equity and good 
conscience.  38 C.F.R. §§ 1.964(a)(2), 1.965(a) (1998).  In 
denying waiver in this instance, all the foregoing factors 
have been carefully weighed.  Ultimately, the preponderance 
of the evidence is against the appellant's claim.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amended amount of $8,198.46, plus interest, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

